      Case 1:16-cv-00293-DLH-CRH Document 99 Filed 01/04/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA
                               SOUTHWESTERN DIVISION



RAYMOND CHABERT, QUINTAL                               CASE NO. 1:16-cv-00293-CSM
MONTANA INVEST LLC, JEAN-YVES
DERAULT, JEAN PIERRE DESSAINT,
GABRIEL & DESSAINT LLC, THIERRY
DUTHEIL, THYSOLAU LLC, ERIC                            REQUEST FOR ENTRY OF
GABRIEL, JEAN-CLAUDE JACQUET,                          DEFAULT
MARCUS LLC, LUC-OLIVER LALEVE,
JEAN-LOUIS PEPIN, ERNARD PERROTTE,
BERJO MONTANA LLC, STEPHANE
PERROTTE, KNET LLC, PIERRE
THUILLIER, PLTH DAKOTA, LLC, AND
PLTH MONTANA, LLC,

                                     Plaintiffs,

       vs.

MICHAEL FRANCOIS BUJALDON, VM
INVEST LLC, JMI IMMO INVEST LLC, AND
BIG3 PROPERTY LLC,

                                 Defendants.


       COME NOW Plaintiffs, by and through their undersigned counsel, and hereby request

the Clerk to enter a default against Defendant Michael Francois Bujaldon on the basis that the

record in this case demonstrates that there has been a failure to plead or otherwise defend as

provided by Fed. R. Civ. P. 55(a).


       Dated: January 4, 2019
                                                     SCHNEIDER, SCHNEIDER & SCHNEIDER

                                                     /s/ Mac Schneider
                                                     Mac J. Schneider
Case 1:16-cv-00293-DLH-CRH Document 99 Filed 01/04/19 Page 2 of 2



                                    317 ½ Kittson Ave.
                                    Grand Forks, ND 58201
                                    Telephone: (701) 757-2050
                                    Facsimile: (701) 757-2051
                                    E-Mail: mac@schneiderlawfirm.com

                                    PEIFFER, ROSCA, WOLF,
                                    ABDULLAH, CARR & KANE
                                    A PROFESSIONAL LAW CORPORATION
                                    James P. Booker (pro hac vice)
                                    1422 Euclid Avenue, Suite 1610
                                    Cleveland, Ohio 44115
                                    Telephone: (216) 570-0097
                                    Facsimile: (888) 411-0038
                                    E-Mail: jbooker@prwlegal.com

                                    GOLDMAN SCARLATO & PENNY P.C.
                                    Alan L. Rosca (pro hac vice)
                                    Eight Tower Bridge, 161 Washington St
                                    Conshohocken, PA 19428
                                    Telephone: (216) 242-6460
                                    Email: rosca@lawgsp.com

                                    SHINDLER, ANDERSON, GOPLERUD & WEESE
                                    P.C.
                                    J. Barton Goplerud (pro hac vice)
                                    Brian O. Marty (pro hac vice)
                                    5015 Grand Ridge Drive, Suite 100
                                    West Des Moines, Iowa 50265
                                    Telephone: (515) 223-4567
                                    Facsimile: (515) 223-8887
                                    E-Mail:goplerud@sagwlaw.com
                                            bmarty@sagwlaw.com

                                    Counsel for Plaintiffs




                                1
